Citation Nr: 1040248	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  06-18 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to payment of VA compensation benefits, at the 30 
percent disability rate, from April 19, 1977 to November 1, 2004.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel




INTRODUCTION

The Veteran had active service from November 1969 to October 
1971, and from August 1972 to April 1977. 

This appeal comes to the Board of Veterans' Appeals (Board) from 
a March 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  
During the pendency of this appeal, jurisdiction of the claims 
folder was transferred to the RO in St. Petersburg, Florida. 

A review of the claims folder reveals that the Veteran was 
granted service connection for chronic prostatitis with prostatic 
hypertrophy at 20 percent disabling, chronic low back strain at 
10 percent disabling, and bilateral hearing loss at 0 percent 
disabling in a rating decision dated in December 1977, with a 
combined disability rating of 30 percent.  In October 2004, the 
Veteran again applied for service connection for multiple issues, 
including the issues which had been granted in the December 1977 
decision.  At that time, the agency of original jurisdiction 
(AOJ) began payment based on the Veteran's previously granted 
disabilities, beginning payment on November 1, 2004.  However, 
the AOJ concluded that the Veteran had received a severance pay 
allowance from his service department of $10,000.00.  This was 
initially withheld from the payment provided to the Veteran.  
Then, in August 2006, the AOJ received a response from the 
Defense Finance and Accounting Service (DFAS) which indicated 
that the Veteran did not receive any severance or separation pay 
at the time of discharge.  As such, the $10,000.00 which had been 
withheld from the Veteran's payment was issued as payment to the 
Veteran, such that his disability benefits claim has been 
completely paid from November 1, 2004.  See the February 2007 
memorandum and associated audit, and the March 2007 supplemental 
statement of the case (SSOC).  However, the Veteran has argued 
that he is entitled to payment for the full amount of disability 
benefits dating from the initial award of service connection, 
i.e. from the effective date of the original award of service 
connection April 19, 1977.  See the Veteran's August 2005, 
January and June 2006 statements.  As such, in order to grant the 
Veteran the full and proper adjudication of his claim, the Board 
has characterized the issue as provided in the title page.

The appeal is REMANDED to the AOJ via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran originally filed a claim for entitlement to VA 
benefits in May 1977.  This claim was granted in December 1977, 
and the Veteran was awarded a 20 percent rating for chronic 
prostatitis with prostatic hypertrophy, a 10 percent rating for 
chronic low back strain, and a 0 percent (noncompensable rating) 
for bilateral hearing loss with an effective date of April 19, 
1977.  

A record from December 1977 indicates that at that time the AOJ 
concluded that the Veteran was the recipient of retired pay from 
the military, and a VA Form 21-651 was sent to the Veteran 
regarding this issue for him to elect whether he wanted to 
receive VA compensation in lieu of his service department retired 
pay, or waive the portion of his retired pay which was equal to 
the compensation awarded by VA.  No further records were 
associated with the claims file until the Veteran again filed for 
VA benefits in October 2004.

In response to the Veteran's October 2004 claim, the AOJ began 
payment of the Veteran's disability benefits at a 30 percent 
rating, granting the beginning date of payment as November 1, 
2004.  See the rating decision dated March 2005.  As related 
above, at that time the AOJ indicated that the Veteran's VA 
disability benefit payment would be withheld to recoup $10,000.00 
awarded to the Veteran as a retirement benefit from his service 
department.  See 38 U.S.C.A. §§ 5304(a)(1), 5305 (West Supp. 
2010) (indicating that a Veteran may not receive both retirement 
and VA disability payment of military retirement pay and VA 
disability compensation pay without a waiver); see also 38 C.F.R. 
§§ 3.700(a)(3), 3.750(a) (2010).  At the time, the AOJ indicated 
that it did not know the precise amount that the Veteran had 
received in retirement benefits.  If unable to determine the 
amount of the Veteran's military retirement benefit, the AOJ 
indicated that it would withhold $10,000.  

Subsequently, the AOJ received a response from DFAS in August 
2006 which indicated that there was no record that the Veteran 
had received severance or separation pay at the time of his 
discharge in April 1977.  After receiving this response, in March 
2007, an audit of the Veteran's account indicates that the AOJ 
reimbursed the Veteran with the amount of the $10,000.00 which 
had been withheld from him after the beginning of payment for his 
service-connected rating of 30 percent on November 1, 2004.  As 
such, the Veteran has received full reimbursement for his 
disabilities beginning November 1, 2004.  

Therefore, the remaining issue of dispute is whether or not the 
Veteran is entitled to reimbursement for the period from April 
19, 1977 (the effective date of the Veteran's original grant of 
service connection) to November 1, 2004 (the date that the AOJ 
began payment for the Veteran's disabilities).

Essentially, two issues remain in contention.  First, as 
indicated above, at the time of the December 1977 rating 
decision, the AOJ concluded that the Veteran was receiving 
retirement benefits of some kind.  It is unclear from the record 
if this is the case.  In August 2006 the AOJ received a response 
from DFAS which indicates that the Veteran did not receive 
severance or separation pay.  However, the Veteran's statements 
in this regard have been contradictory.  The Veteran stated in 
August 2005 that he did receive $10,000.00 in severance pay when 
he separated from the Navy.  See the Veteran's August 2005 
statement.  However, the Veteran has also indicated that while he 
was placed on the Temporary Disability Retired List (TDRL) on 
April 1977, and he did $10,000.00 from the Navy, but what he 
received was not in the nature of severance pay.  See the 
Veteran's June 2006 statement.  The AOJ has requested that the 
Veteran provide any documentation which he currently has 
pertaining to any TDRL benefit received, or as to the nature of 
the $10,000.00, which he indicated that he received from the 
Navy.  See the letters to the Veteran dated in August 2006 and 
March 2007.  However, the Veteran has failed to respond or 
provide any details regarding this payment.  As such, the Board 
concludes that further development of the evidence is necessary 
to ascertain whether the Veteran received any retirement pay at 
the time of his discharge from active duty service.

Secondly, it is not clear whether or not the Veteran properly 
responded to the rating decision of December 1977 to waive his 
military retirement pay, and to begin receiving VA disability 
benefits.  The AOJ has indicated that at the time of the December 
1977 rating decision the Veteran did not submit a waiver of his 
military retirement pay such that he could then begin receiving 
VA disability compensation payment.  See the February and July 
2006 AOJ letters to the Veteran's Congressional representative; 
see also the March 2007 supplemental statement of the case 
(SSOC).  With his May 2006 substantive appeal (VA Form 9), the 
Veteran submitted a copy of the December 1977 rating decision 
cover sheet which indicated that if the Veteran returned the 
enclosed VA Form 21-651 within one year of the rating decision 
electing VA compensation, the VA would commence payment of VA 
benefits, after deducting the amount of any retired benefits 
which he received at that time.  The Veteran has also submitted 
several copies of a VA Form 21-651, dated January 1978 which the 
Veteran has indicated that he returned to the AOJ at that time.  
The Veteran has alleged that he submitted this form on that date, 
but did not subsequently follow up on his submission due to his 
financial situation at that time.  See the Veteran's statements 
of August 2005, and January and June 2006.  

As such, it appears that the AOJ may have been mistaken in not 
beginning VA compensation benefits, and in fact that the Veteran 
may not have received VA compensation benefits because it was 
believed that he had received Navy retirement benefits.  
Therefore, in order to give the Veteran the benefit of every 
consideration with respect to the present appeal, the Board 
concludes that further development is necessary.  As such, a full 
accounting is necessary to provide complete development of the 
Veteran's claims.  First, it is unclear what the nature or amount 
of the Veteran's payment from the Navy entailed.  Therefore, the 
AOJ should obtain the Veteran's service personnel records (SPRs), 
as well as contact the Department of the Navy and DFAS to find 
out if the Veteran was placed on a temporary duty retirement list 
in 1977.  The Navy should be further asked if the Veteran 
received TDRL benefits or separation pay at the time of his 
discharge from service.



Accordingly, the case is REMANDED for the following action:

1.	Obtain the Veteran's complete service 
personnel records (SPRs) from the NPRC.

2.  The AOJ should attempt to verify, by 
contacting the appropriate records 
custodian, the Veteran's status at the time 
of his discharge and any severance or 
retirement benefit provided at the time of 
his discharge.  

	In particular, the AOJ should contact the 
Navy to determine if the Veteran was placed 
on a temporary duty retirement list at 
around the time of his discharge in April 
1977.  The Navy should be further asked 
whether the Veteran's placement on this 
list entitled the Veteran to any financial 
benefits, i.e., pay.  The Navy should also 
be asked when the Veteran was removed from 
any temporary duty retirement list.

3.  The AOJ should also contact the Defense 
Finance and Accounting Service.  The AOJ 
should address its inquiries to Defense 
Finance and Accounting Service, at the 
appropriate location.

	DFAS should be specifically asked to 
confirm whether the appellant received 
retirement pay, or any other pay, as a 
result of his placement on a temporary duty 
retirement list by the Navy in 1977.  DFAS 
should be further asked to provide, if the 
Veteran received said retirement pay, the 
amount of said pay, the years that the pay 
was distributed, and all other relevant 
documentation.

	If any of the above records cannot be 
obtained and the AOJ does not have 
affirmative evidence that they do not exist 
then the AOJ should inform the appellant of 
the records that VA was unable to obtain, 
including what efforts were made to obtain 
them.  The AOJ should also inform the 
Veteran that VA will proceed with a 
decision regarding his appeal without these 
records unless he is able to submit them.  
The AOJ should allow the Veteran an 
appropriate time period within which to 
respond.

4.	The AOJ should then set forth in the record 
a written paid and due audit of the 
Veteran's compensation payment record for 
the period on appeal from April 19, 1977 to 
November 1, 2004.  The audit should 
reflect, on a month-to-month basis, any 
amounts actually paid the Veteran by DFAS 
or other Naval retirement benefits paid to 
the Veteran, as well as the amounts 
properly due after the grant of service 
connection to the Veteran.  A copy of such 
audit should be inserted in to the claims 
file, and also provided to the Veteran and 
his representative. 

5.	Following completion of the above 
development, review the Veteran's claims 
file and any new information obtained to 
ensure that the foregoing development 
actions have been conducted and completed 
in full, and that no other notification or 
development action, in addition to those 
directed above, is required.  

6.	Then, reconsider the Veteran's claim for 
entitlement to payment of VA compensation 
benefits, at the 30 percent disability 
rate, from April 19, 1977 to November 1, 
2004, in light of any new evidence which 
has been obtained.  If this claim is not 
granted to the Veteran's satisfaction, send 
him and his representative another SSOC and 
give them an opportunity to respond to it 
before returning the file to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


